DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.  This Final Office Action is in response to amendment filed on 03/09/2022.
	Claims 1, 12 and 20 have been amended. Claims 2-5 and 11, and 13-15 have been/remain canceled. Claims 1, 6-10, 12 and 16-20 remain pending in the application. 


Response to Amendment

The amendment filed 03/09/2022 has been entered. Claims 1, 12 and 20 have been amended. Claims 2-5 and 11, and 13-15 have been/remain canceled. Claims 1, 6-10, 12 and 16-20 remain pending in the application. 
Applicant’s cancelation to the claims have overcome the 35 USC § 112 rejection previously set forth in the Non-Final Office Action mailed on 12/13/2021. The rejection has been withdrawn in view of the canceled Claims.



Response to Arguments


 	Regarding Applicant’s arguments, on page 6-13 of the remark filed on 03/09/2022, on the newly amended independent claims 1, 12, and 20: “wherein an expiration time value of the calibration of the sensor is identical to an expiration time value of the generated digital certificate;.”, arguments are not persuasive.
	Applicant argues on page 7 paragraph’s 2-3 of the remarks filed on 03/09/2022 that the cited references do not explicitly teach an expiration time value of the calibration of the sensor is identical to an expiration time value of the generated digital certificate. Applicant’s interpretation of the reference has been noted; however, examiner respectfully disagrees. The combination of Saroiu, Pottier and Roskind do not teach the claimed limitation but in the currently canceled dependent claim 5 Kimura disclosed on Par. (0104) an expiration time of a digital certificate is calculated and compared to detect if the time of the digital certificate is equal to a threshold value. Kimura further describes on Par. (0106) the certificate’s expiration time to be equal to an expiration time value of the threshold. Kimura defines the threshold value to correspond to a calculation or measurement of sensory objects much like a calibration in Par. (0071) describing a camera monitoring the surrounding environment of a device and calculating a safety or security level of the contents. Kimura explains in Par. (0101) that the threshold value is associated to the monitored or sensed safety level that is detected by the camera of the device with a deadline, expiration time or threshold value 

Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 6, 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saroiu et al. (U.S No. 8832461, hereinafter referred to as "Saroiu") Pottier et al. (U.S Pub. No. 20180026799, hereinafter referred to as “Pottier”) and Roskind et al. (U.S. No. 9544153, hereinafter referred to as "Roskind") in further view of Kimura et al. (U.S Pub. No. 20140337632, hereinafter referred to as “Kimura ")


Regarding Independent Claim 1 (Currently Amended), Saroiu teaches a computer-implemented method for certified sensor readings from a sensor, the method including: (Page 11 Col. 1 lines 34- 45 “A trusted sensor is a sensor that is enhanced with a trustworthy computing technology such as TPM (Trusted Platform Module) to secure sensor readings. In the context of TPM, for example, solutions for making sensors trustworthy include the presence of a TPM chip in the mobile device, and the capability of the sensor to sign associated sensor readings.”; certified sensor readings (sign associated sensor readings for trust))
	signing, by the sensor, a measurement value with a private key of a public/private key pair for the measurement value; (Page 11 Col. 3 lines 25-35 “With trusted GPS and camera sensors, a photo is combined with a GPS reading and a timestamp, and then signed with a private key specific to the mobile device. The goal of this architecture is to ensure that untrusted software running on the mobile device cannot interfere with reading the sensor values”; signing of sensor measurements (values) with a private key)), (Page 10 Col. 2 lines 25-30 “One implementation requires no additional hardware beyond TPM, and a second implementation enhances security using signed sensor readings”; signed sensor readings)
	sending, by the sensor, the signed measurement value such that the sensor is identifiable via a public key of the public/private key pair and the generated digital certificate. (Page 15 Col. 12 lines 47- “At 404, the signed sensor readings are sent to a consuming application.”; signed sensor readings are sent), (Col. 4 lines 8-20 “A generated certificate included in sensor (TPM)), (Page 10 Col 1 lines 34-45 “A trusted sensor is a sensor that is enhanced with a trustworthy computing technology such as TPM (Trusted Platform Module) to secure sensor readings. In the context of TPM, for example, solutions for making sensors trustworthy include the presence of a TPM chip in the mobile device, and the capability of the sensor to sign associated sensor readings.”; TPM with generated certificate in correlation with sensor), (Col. 5 lines 10-15 “a registration component 116 that registers the sensors 102 and the device 104 to a registration service to identify the sensors 102 as associated with the device 104.”; identifiable sensor)
	sending, by the sensor, the generated digital certificate with the signed measurement value; (Figure 5 label 504; sending of signed sensor readings), (Page 11 Col. 4 lines 8-20 “A TPM generates an AIK key, signs it, and sends it to the privacy CA. The privacy CA checks the signature and returns a certificate. The TPM uses this certificate to anonymously sign attestations”; TPM with generated (returned) certificate), (Par. 10 Col 1 lines 34-45 “A trusted sensor is a sensor that is enhanced with a trustworthy computing technology such as TPM (Trusted Platform Module) to secure sensor readings”; TPM correlated with sensor readings that is being sent), (Col. 3 lines 25-55 “how trusted sensors work, consider the example of a participatory-sensing system that relies on users transmitting photos along with their location information. With trusted GPS and camera sensors [..] The user can then choose whether or not to provide the signature along with the sensor reading to either a local application or a remote cloud service. [..] to prove that a sensor reading is signed by a TPM”; sending (user can then chose to provide) by the sensor (trusted sensor corresponding to user) the generated digital certificate with the signed measurement value (signature along with the sensor reading)); signed sensor reading (sensor reading is signed))
	However Saroiu does not explicitly teach calibrating the sensor; generating a digital certificate after a successful calibration of the sensor; wherein an expiration time value of the calibration of the sensor is identical to an expiration time value of the generated digital certificate; and suppressing sending of the generated digital certificate for a predefined number of times that the signed measurement value is sent.
Wherein Pottier teaches calibrating the sensor; (Par. (0041) “The temperature sensor may be calibrated e.g. by an authorised technician to ensure that the operational data is accurate.”; calibrated sensor)), (Par. (0044) “The entry sensor may be calibrated to ensure that the entry sensor will operate as expected e.g. lock/unlock the door in accordance with authentication information presented thereto.”; calibrated sensor))
	generating a digital certificate after a successful calibration of the sensor; (Par. (0111) “The test apparatus 102 may automatically generate the calibration certificate 124 e.g. on receiving an input command from the technician that the calibration procedure is complete e.g. via a touch screen associated therewith.”; generating a digital certificate (calibration certificate) after successful calibration of the sensor (calibration procedure is complete))
the calibration of the sensor (Par. (0041) “The temperature sensor may be calibrated e.g. by an authorised technician to ensure that the operational data is calibrated sensor)), (Par. (0044) “The entry sensor may be calibrated to ensure that the entry sensor will operate as expected e.g. lock/unlock the door in accordance with authentication information presented thereto.”; calibrated sensor))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Pottier within the teachings of Saroiu to include calibrating the sensor, certifying an embedded software component executable by the sensor and generating a digital certificate after successful calibration of the sensor and certifying because of the analogous concept of certifying sensors on IOT devices to display the correct and trusted readings in a system. Pottier includes a process of calibrating the sensor, this allows the sensor to be set, corrected and gauged with parameters that are reliable, reproducible and accurate to the corresponding products in the real world. This ensures trust for systems that are utilized in cold chain transmission or supply chain process. Calibrating the sensor because even more vital when dealing with the process or delivery in transit of food, medicine or drugs, organs, chemicals and more. If the sensor measurements are not calibrated and gauged correspond with the products in transmit cited above, this leads to distrust amongst users and possible alteration, compromise or modification of sensor readings. Pottier also includes a process in which the calibration includes certifying an embedded software by the sensor, this is significant because it protects the system from possible vulnerability and risk from out dated software. This discourages attackers attempting to modify or alter the sensor readings because by certifying if the embedded software is the updated version it prevents malware attacks such as data breaches from Trojan horse, ransomware and other viruses/ worms. Pottier further discloses the generating of a digital certificate after 
The motivation to combine these reference is by calibrating the sensor the sensor readings or measurements can be ensured to users that they relate to the same physical conditions as the products in the cold chain transit process. This coupled with a certified authority promotes dependable and trustworthy identities of sensor readings and securely protects the network and system of IOT devices as a whole. 
	However Saroiu and Pottier do not explicitly teach wherein an expiration time value of the …… is identical to an expiration time value of the generated digital certificate;  and suppressing sending of the generated digital certificate for a predefined number of times that the signed measurement value is sent.
Wherein Roskind teaches and suppressing sending of the generated digital certificate for a predefined number of times that the signed measurement value is sent. (Col. 4 lines 13-30 “a more compressed certificate chain may facilitate receiving the data sooner, even when the compressed certificate is sent in addition to the actual certificate, and thus beginning the process sooner. That is, because the compressed certificate is sent in a reduced number of packets (e.g., single packet), the packet(s) suppressing sending of generated digital certificate (certificate is sent in a reduced number of packets)), (Col. 4 lines 1-13 “In one example, the data (e.g., certificate chains) is compressed such that the entire communication can be sent in a specific number of packets (e.g. a single packet). The compressed message may reduce the number of roundtrips before the certificate chain is provided to establish the communication session”; predefined number of times (sent in a specific number of packets (e.g. single packet) corresponding to suppressing sending (reduce number of roundtrips certificate chain is provided), (Col. 5 lines1-5 “to reduce the round trip time and reduce the risk of sending large information to the wrong return address, one or more certificates that need to be transmitted”; suppress sending of the generated digital certificates (reduce the roundtrip corresponding to certificates that are transmitted)), (Col. 3 lines 48-65 and Col. 4 lines 1-5 “Because certificate chains typically include multiple certificates, the process of setting up a connection between two entities is often cumbersome and may require transmittal of large amounts of data. For example, a certificate may be between 1000-1500 bites in size. A sender (e.g., server) may send multiple certificate chains [..] b e sent in a specific number of packets (e.g. a single packet). The compressed message may reduce the number of roundtrips”; suppressing sending (multiple certificate chains reduced from many being sent out to fewer (reduced) at a predefined number of times (single packet/reduced number of packets)) (Examiner notes: Specification on instant application 16/572,863 states Par. (0036) ”According to some embodiments, the method can also include suppressing the sending of the related or associated digital certificate for a predefined number of times signed measurement values are sent. Thus, not every measured environmental data can need to be transmitted together with the digital certificate. This can be sent periodically, e.g., every 10th time (any other regular or irregular sequence can be possible), when sending a measurement value. This can also be applied to a sending of a collection of measurement values. This can reduce the network traffic volume and can guarantee almost the same trust and the related sensor.”; stating suppressing the sending of signed sensor is so not every sensor measurement is sent together but in a “regular sequence” individually).
(Examiner Notes: Examiner for compact prosecution purposes and to further advance prosecutions suggest amending the claims to clarify where the signed measurement values and generated digital certificates are being sent such as the blockchain system used as a backend system. Examiner also suggest to clarify how the blockchain system is used in the verification process and how the verification results are used. The instant application in the specification on Par. (0035) “According to some embodiments, the method can also include sending, by the sensor, the related digital certificate alongside the measurement value. This can allow a receiving unit - e.g., a backend system”. This clarifies that the signed measurement values and generated certificate are being sent to a backend system. As well as in Par. (0038-41) and Par. (0053) that details the verification process of the blockchain used as a backend system. If this process where to be defined in the independent claims and to further elaborate how the backend system includes a blockchain system with various nodes along with the verification process it would further advance prosecution in a positive way.)

The motivation to combine these reference is by suppressing the sending of measurement values coupled with the digital certificate it will all the system to securely transport correct sensor readings periodically or through a sequence to reduce network traffic, volume and guarantee to the users the accurate and correct sensor readings corresponds to the physical condition in a cold or supply chain transit. This in return leads to a more reliable and trustworthy system for IOT devices.
However Saroiu, Pottier and Roskind do not explicitly teach wherein an expiration time value of the …… is identical to an expiration time value of the generated digital certificate;  
Wherein Kimura teaches the method according to claim 1, wherein an expiration time value of … … is identical to an expiration time value of the generated digital certificate. (Par. (0104) “the remaining period from the current date to the certificate expiration deadline v4 is calculated, and highlight is not performed when the length of the remaining period exceeds a first threshold value (e.g., 30 days), the display of gentle highlight (e.g., display in yellow) is executed when the length of the remaining period is equal to or less than the first threshold value”; an expiration time value (threshold value 30 days) is identical (equal to) an expiration time value of the generated digital certificate (certificate expiration)), (Par. (0106) “calculates a period from the current date to the date of the certificate expiration deadline v4 and determines whether or not the length of the period is equal to or less than a threshold value [..] when it is equal to or less than the threshold value”; certificate expiration is determined to be equal to threshold value 30 day)) (Par. (0071) “For each device, the contents of the physical shield indicate the surrounding environment of the device. Examples of the contents of the physical shield include "off limits", "lock", "monitoring camera", "access via fingerprint authentication", "security guard", and the like. A factor indicative of the importance in calculating the security level (the safety integrity)”; calibration of the sensor (calculation of a security level of a device based on monitoring camera of device indicating the surrounding environment)), (Par. (0101) “the display of the safety integrity v3 and the certificate expiration deadline v4 differ. [..] is equal to or less than a threshold value (e.g., the value of 25) and, when it is equal to or less than the threshold value, the column of the safety integrity v3 is highlighted. Moreover, it calculates a remaining period from the current date to the date of the certificate expiration deadline v4 and determines whether or not the length of the remaining period is equal to or less than a threshold value (e.g., 30 days) to highlight the column of the certificate expiration deadline v4 when it is equal to or less security level of device with camera monitoring surround area to calculate safety based on equal certificate expiration time))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Kimura within the teachings of Saroiu, Pottier and Roskind to include an expiration time value of the calibration is identical to an expiration time value of the generated digital certificate because of the analogous concept of certifying sensors on IOT devices to display the correct and trusted readings in a system. Kimura implements a method of using an expiration time value of the calibration of the sensor and setting it equal or making it identical the expiration time value of the digital certificate. This links the digital certificate and calibration of a sensor that ensures users on IOT devices that the data is trusted, certified and cannot be duplicated or compromised because by the certificate and calibrated sensors being identical in expiration time, measurement value data cannot be sent without a corresponding match. This provides an extra layer of protection and insurance against possible malware attacks by untrusted or unauthorized user attempting to compromise measurement values of the sensor.
The motivation to combine these references is because by implementing an expiration time value to both the certificate and calibrated sensors, correct readings can be ensured to the users of IOT devices in a system as well as by the chance measurement data of sensors is compromised in transit of supply or cold chain deliveries, precautions can be made and the untrusted entity can be identified in return leading to another insurance towards the user, promoting confidence and safe and secure flow of information. 

Regarding Dependent Claim 6 (Original), the combination of Saroiu, Pottier, Roskind and Kimura teach the method of claim 1, Saroiu further teaches generating the digital certificate is performed by a certified authority system. (Page 24 Col 4 lines 8-20 “One version of TPM can provide anonymous attestations by using a separate Attestation Identity Key (AIK) for each verifier and relying on a privacy certification authority (privacy CA). A TPM generates an AIK key, signs it, and sends it to the privacy CA. The privacy CA checks the signature and returns a certificate”; TPM associated with sensor reading with certificate authority that generates (returns) a certificate), (Page 10 Col 1 lines 34-45 “A trusted sensor is a sensor that is enhanced with a trustworthy computing technology such as TPM (Trusted Platform Module) to secure sensor readings. In the context of TPM, for example, solutions for making sensors trustworthy include the presence of a TPM chip in the mobile device, and the capability of the sensor to sign associated sensor readings.”; TPM with generated certificate in correlation with sensor),
However Saroiu and Roskind does not explicitly teach the method according to claim 1, wherein calibrating the sensor
Wherein Pottier teaches the method according to claim 1, wherein calibrating the sensor ((Par. (0041) “The temperature sensor may be calibrated e.g. by an authorised technician to ensure that the operational data is accurate.”; calibrated sensor)), (Par. (0044) “The entry sensor may be calibrated to ensure that the entry sensor will operate as expected e.g. lock/unlock the door in accordance with authentication information presented thereto.”; calibrated sensor))


Regarding Dependent Claim 10 (Original), the combination of Saroiu, Pottier, Roskind and Kimura teach the method of claim 1, Saroiu further teaches the method according to claim 1, further including:  storing a plurality of measurement values in the sensor; (Par. (41) “Incorporating time into each signed reading also enables a remote service to combine multiple sensor readings”; plurality of measurement values (multiple sensor readings), (Par. (17) “With sealed storage, data is stored encrypted with a key that is a function of the values stored in the PCRs”; sensor data stored in PCR), (Par. (14) “A TPM offers a number of platform configuration registers (PCRs)”; PCR register associated with TPM), (Par. (6) “A trusted sensor is a sensor that is enhanced with a trustworthy computing technology such as TPM (Trusted Platform Module) to secure sensor readings”; TPM associated with sensor device and measurement values (sensor readings))
 signing, by the sensor, the plurality of measurement values with the private key of the public/private key pair for the measurement value; and (Par. (43) “This enables each sensor reading to be signed by the associated sensor”; measurement values (sensor readings) signed by sensor), (Par. (19) “To illustrate how trusted sensors work [..]  and then signed with a private key”; sensors signed by private key)
sending, by the sensor, the plurality of signed measurement values. (Par. (81) “The sensor readings of the device are each tagged with time information, the sensor plurality of signed measurement values (multiple sensor readings) are sent), (Par. (84) “At 400, sensor readings are received from sensors of a device. At 402, the sensor readings are signed with the trust information. At 404, the signed sensor readings are sent to a consuming application.”; sending by a sensor ( sensor of device) signed measurement values (sensor readings))


Regarding Independent Claim 20 (Currently Amended), claim 20 is a computer program product claim and recites similar limitations of the method of claim 1 and the teachings of Saroiu, Pottier, Roskind and Kimura address all the limitations discussed in Claim 1 and are thereby rejected under the same grounds.


Claim 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saroiu et al. (U.S No. 8832461, hereinafter referred to as "Saroiu"),  Pottier et al. (U.S Pub. No. 20180026799, hereinafter referred to as “Pottier”) Roskind et al. (U.S No. 9544153, hereinafter referred to as "Roskind ") and Kimura et al. (U.S Pub. No. 20140337632, hereinafter referred to as “Kimura ") in further view of Won et al. (U.S Pub. No. 20180183587, hereinafter referred to as "Won")

Regarding Dependent Claim 7 (Original), the combination of Saroiu, Pottier, Roskind and Kimura teach the method of claim 1, Saroiu further teaches the method according to claim 6, further including:  receiving the sent, signed measurement value by a backend system; and (Figure 5 label 504; signed measurement value sent to backend system (consuming application), ((Page 15 Col. 12 lines 47-52 "At 400, sensor readings are received from sensors of a device. At 402, the sensor readings are signed with the trust information. At 404, the signed sensor readings are sent to a consuming application."; received by backend system), (Page 15 Col 12 lines 18-22 "The sensor readings of the device are each tagged with time information, the sensor readings and corresponding time information are signed by the  trust  information  and sent  as a combined  multiple  sensor  readings  to the application."; the sent sensor readings that are signed are sent from sensors of a device (the object being sent (signed measurement value (sensor readings))
However Saroiu, Pottier, Roskind and Kimura do not explicitly teach verifying an identity of the sensor via a signature of the sent, signed measurement value and the certified authority system.
Wherein Won teaches verifying an identity of the sensor via a signature of the sent, signed measurement value and the certified authority system. (Par. (0018) “IoT device 100 may be any type of electronic device or object with processing capability and network connectivity, such as a sensor,”; IOT device (sensor)), (Par. (0029) “In turn, IoT device 100 verifies the digital signature”; sensor (IOT) device verifies signature), (Par. (0065) “mutual authentication between an IoT device using a blockchain-assisted PKI and a server relying on a traditional certificate authority”; sensor (IOT device) using certificate authority) , (Par. (0003) “In addition, data centers (e.g., that collect information from IoT devices) or IoT gateways need to be able to verify the identity of IoT devices.”; verify an identity, measurements (collected information))
(Examiner Notes: As stated above in claim 1, Examiner for compact prosecution purposes and to further advance prosecutions suggest amending the claims to clarify where the signed measurement values and generated digital certificates are being sent such as the blockchain system used as a backend system. Examiner also suggest to clarify how the blockchain system is used in the verification process and how the verification results are used. The instant application in the specification on Par. (0035) “According to some embodiments, the method can also include sending, by the sensor, the related digital certificate alongside the measurement value. This can allow a receiving unit - e.g., a backend system”. This clarifies that the signed measurement values and generated certificate are being sent to a backend system. As well as in Par. (0038-41) and Par. (0053) that details the verification process of the blockchain used as a backend system. If this process where to be defined in the independent claims and to further elaborate how the backend system includes a blockchain system with various nodes along with the verification process it would further advance prosecution in a positive way.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Won within the teachings of Saroiu, Pottier, Roskind and Kimura to include verifying an identity of the sensor via a signature of the sent, signed measurement value and the certified authority system because of the analogous concept 
The motivation to combine these references is because by verifying with a signature the identity corresponding to the measurement values a second layer of protection is added and it becomes even more important in use for supply chain or cold chain transit attempting to verify the identity of the sensor that it is not tampered or compromised as well as protect the integrity of the measured transferred data values.

Regarding Dependent Claim 9 (Original), the combination of Saroiu, Pottier, Roskind and Kimura do not explicitly teach the method according to claim 7, wherein the backend system is a node of a blockchain system.
Wherein Won teaches the method according to claim 7, wherein the backend system is a node of a blockchain system. (Par. (0016)” an IoT device is registered in a blockchain name/value storage (NVS) by an installation device working in conjunction with the IoT device”; sensor (IOT) received in (registered in) backend system (blockchain), (Par. (0018) “IoT device 100 may be any type of electronic device or object sensor (IOT device))
(Examiner Notes: As stated above in claim 1, Examiner for compact prosecution purposes and to further advance prosecutions suggest amending the claims to clarify where the signed measurement values and generated digital certificates are being sent such as the blockchain system used as a backend system. Examiner also suggest to clarify how the blockchain system is used in the verification process and how the verification results are used. The instant application in the specification on Par. (0035) “According to some embodiments, the method can also include sending, by the sensor, the related digital certificate alongside the measurement value. This can allow a receiving unit - e.g., a backend system”. This clarifies that the signed measurement values and generated certificate are being sent to a backend system. As well as in Par. (0038-41) and Par. (0053) that details the verification process of the blockchain used as a backend system. If this process where to be defined in the independent claims and to further elaborate how the backend system includes a blockchain system with various nodes along with the verification process it would further advance prosecution in a positive way.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Won within the teachings of Saroiu, Pottier, Roskind and Kimura to include the backend system is a node of a blockchain system because of the analogous concept of certifying sensors on IOT devices to display the correct and trusted readings in a system. Won includes the implementation of a backend system in a 
The motivation to combine these references is because by using a backend system to receive signed measurement values coupled with a blockchain system sensor reading for vital drug, medicine food, and organs in transit with supply chain or cold chain can eliminate the possibility of risk or vulnerability from attackers attempting to gain access. This is done by the blockchain system of the backend being able to protect sensor readings by recognizing the correct identity of the sensor in correlation to the measurement values before it is stored. In return creating an end-to-end trusted environment free of manipulation and protecting integrity of the measured transferred data values. 

8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saroiu et al. (U.S No. 8832461, hereinafter referred to as "Saroiu"),  Pottier et al. (U.S Pub. No. 20180026799, hereinafter referred to as “Pottier”), Roskind et al. (U.S No. 9544153, hereinafter referred to as “Roskind ") and Kimura et al. (U.S Pub. No. 20140337632, hereinafter referred to as “Kimura ") in further view of Enke et al. (U.S Pub. No. 20190349204, hereinafter referred to as "Enke")

Regarding Dependent Claim 8 (Original), the combination of Saroiu, Pottier, Roskind and Kimura do not explicitly teach the method according to claim 6, wherein the certified authority system is certified by a trusted authority, and wherein a trustworthiness of the certified authority system is guaranteed by the certified authority system.
Wherein Enke teaches the method according to claim 6, wherein the certified authority system is certified by a trusted authority, and wherein a trustworthiness of the certified authority system is guaranteed by the certified authority system. (Par. (0080) “The TCCD drone 910 has sensors which capture data, including an image sensor 912 and one or more additional sensors 914. Examples of sensors could include ultrasonic transducers, radio receivers, photodiodes, photodiode arrays, micro bolometers, image sensors, crystals, time sensors, thermistors [..] generates a device certificate 944 which is derived from the manufacturer's intermediate certificate which has a chain of trust that can be followed back to a trusted certificate authority or community of trusted authenticators, has the device sign the device certificate 944, stores the signed certificates on the device, and registers the device certificate 944 with the authentication certificate authority with trusted authority of sensor (thermistors etc.) guaranteed by whitelisting (community of register trusted authenticated devices)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Enke within the teachings of Saroiu, Pottier, Roskind and Kimura to include the certified authority system is certified by a trusted authority, and wherein a trustworthiness of the certified authority system is guaranteed by the certified authority system because of the analogous concept of certifying sensors on IOT devices to display the correct and trusted readings in a system. Enke includes a process of equating the certificate authority system to a trusted authority and guaranteeing the trusted authority is trustworthy due to a whitelisting of certified authority systems. This protects the trusted authority from increased overload or susceptibility to malware or cyber-attacks. By determining trustworthiness based on whitelisting it creates a specified index or group of approved trusted identities permitted to interact with sensor readings. This ensures IOT devices in a system that the identity corresponds to the rightful sensor and it correct measurement values. 
The motivation to combine is because by equating a certificate authority system with a trusted authority based on trust from whitelisting is because it protects the system from harmful or malicious entities attempting to gain access or modify data, whitelisting provides the IOT devices and system as a whole clarity and structure by identifying early on that only the approved trusted and certified devices can be permitted to the sensor readings. This in return strengthen the integrity of the system and assures users with concerns about the rightful sensor and IOT device corresponding to the correct data. 


Claim 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saroiu et al. (U.S No. 8832461, hereinafter referred to as "Saroiu"), Niederfield et al. (U.S Pub. No. 20200119969, hereinafter referred to as "Niederfield"), Pottier et al. (U.S Pub. No. 20180026799, hereinafter referred to as “Pottier”) and Kimura et al. (U.S Pub. No. 20140337632, hereinafter referred to as “Kimura ") in further view of Roskind et al. (U.S. No. 9544153, hereinafter referred to as "Roskind ")

Regarding Independent Claim 12 (Currently Amended), Saroiu teaches a sensor for certified sensor readings, the sensor including: (Page 10 Col. 1 lines 34-45 "A trusted sensor is a sensor that is enhanced with a trustworthy computing technology such as TPM (Trusted Platform Module) to secure sensor readings. In the context of TPM, for example, solutions for making sensors trustworthy include the presence of a TPM chip in the mobile device, and the capability of the sensor to sign associated sensor readings."; certified sensor readings (sign associated sensor readings for trust))
a computer processing circuit; and a computer-readable storage medium storing instructions, which, when executed by the computer processing circuit, are configured to cause the computer processing circuit to perform a method comprising (Figure 7 labels 700, 706 and 718)
signing a measurement value with a private key of a public/private key pair for the sensor; (Page 11 Col. 3 lines 48-55 "Another approach is to use zero-signing unit (TPM) in sensor signing measurement values (sensor readings), (Page 11 Col. 4 lines 8-20 "A TPM generates an AIK key, signs it,"; Signing unit (TPM) signing with key), (Page 15 Col. 12 lines 6-18 "The trust component can further comprise a virtualization component that isolates the sensors from the application. The virtualization component obtains the sensor readings from the sensors, facilitates signing of the sensor readings by the hardware trust module, and provides the signed sensor readings for access by the application."; another signing unit for the sensor)
sending the signed measurement value such that the sensor is identifiable via a public key of the sensor and the generated digital certificate; (Page 15 Col. 12 lines 18-22 "The sensor readings of the device are each tagged with time information, the sensor readings and corresponding time information are signed by the trust information and sent as a combined multiple sensor readings to the application."; sender (sensor device ) sending signed measurements (sensor readings))
sending, by the sensor, the generated digital certificate with the signed measurement value; (Figure 5 label 504; sending of signed sensor readings), (Page 11 Col. 4 lines 8-20 “A TPM generates an AIK key, signs it, and sends it to the privacy CA. The privacy CA checks the signature and returns a certificate. The TPM uses this certificate to anonymously sign attestations”; TPM with generated (returned) certificate), (Par. 10 Col 1 lines 34-45 “A trusted sensor is a sensor that is enhanced with a trustworthy computing technology such as TPM (Trusted Platform Module) to secure sensor readings”; TPM correlated with sensor readings that is being sent) (Col. 3 lines 25-55 “how trusted sensors work, consider the example of a participatory-sensing system that relies on users transmitting photos along with their location information. With trusted GPS and camera sensors [..] The user can then choose whether or not to provide the signature along with the sensor reading to either a local application or a remote cloud service. [..] to prove that a sensor reading is signed by a TPM”; sending (user can then chose to provide) by the sensor (trusted sensor corresponding to user) the generated digital certificate with the signed measurement value (signature along with the sensor reading)); signed sensor reading (sensor reading is signed))
However Saroiu does not explicitly teach receiving a calibration signal for a measurement unit of the sensor, wherein the calibration signal indicates a certification of an embedded software component executable by the sensor; storing a generated digital certificate, wherein the generated digital certificate is generated after a successful calibration of the sensor; wherein an expiration time value of the calibration of the sensor is identical to an expiration time value of the generated digital certificate and suppressing sending of the generated digital certificate for a predefined number of times that the signed measurement value is sent.
Wherein Niederfield teaches receiving a calibration signal for a measurement unit of the sensor (Par. (0327) "Here, a control signal is transmitted via a signal communication system SCS and distribution system OS in accordance with the invention described herein from the client node application controller CN-A-41 to a signal node electrical actuator SN-A-20, thereby affecting a physical property PP, and a signal node physical unit sensor SN-A-35 of another signal node measures, senses or detects the physical property PP and transmits it via the signal communication system"; control module (signal communication system with control signal) receives calibrated (measured) sense of signal);
storing a generated digital certificate; (Par. (82) "signals comprise digital or analog data representing physical properties, e.g. sensor signals, or desired physical properties, i.e. control signals aimed at changing a physical property. The conversion may be performed by any kind of transducer, sensor, actuator, etc."; sensor (sensor signals), (Par. (0124) "In an embodiment, the signal node comprises a signal node physical unit sensor converting a physical property into a signal. In an embodiment, said signal node physical unit sensor is arranged to work autonomously"; sensor device), (Par. (0392) "signal nodes may further comprise as separate components or as part of the signal node processor and memory, or as an external unit, e.g. dedicated security hardware for processing cryptography and certificates"; sensor device (signal node) with component of memory to store and process certificates))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Niederfield to the process of a certified sensor readings from a sensor that generates a digital certificate, and signs with a private key as well as sends the measurement values by the sensor in a way that is identifiable with the generated digital certificate that also receives the sent signed measurement value by a backend system teachings of Saroiu because of the analogous concept of certifying sensors on IOT devices to display the correct and trusted readings in a system. Niederfield includes a control module used for receiving a calibration signal for a measurement unit of a sensor and a memory used for storing a generated digital certificate, this provides clarity and a maintained structure for the IOT 
The motivation to combine is because by implementing a method to collect or receive calibration signals with a memory to store the digital certificates that correspond to it, it only enhances and promotes the secure line of communications for IOT devices in a system.
However Saroiu and Niederfield do not explicitly teach wherein the calibration signal indicates a certification of an embedded software component executable by the sensor; wherein the generated digital certificate is generated after a successful calibration of the sensor; wherein an expiration time value of the calibration of the sensor is identical to an expiration time value of the generated digital certificate; and suppressing sending of the generated digital certificate for a predefined number of times that the signed measurement value is sent.
Wherein Pottier teaches wherein the calibration signal indicates a certification of an embedded software component executable by the sensor; (Par. (0059) “calibration and/or maintenance of an agent device, the technician may, on an application apparatus 6a associated therewith, generate trust credentials whereby, in the present example, the trust credentials comprise authentication information relating to the identity of any parties involved in calibration (e.g. the agent device being calibrated and the party undertaking the calibration and/or other parties as discussed calibration includes certifying an embedded software component (calibration that includes trust credentials corresponding to installed software version))
wherein the generated digital certificate is generated after a successful calibration of the sensor; (Par. (0111) “The test apparatus 102 may automatically generate the calibration certificate 124 e.g. on receiving an input command from the technician that the calibration procedure is complete e.g. via a touch screen associated therewith.”; generating a digital certificate (calibration certificate) after successful calibration of the sensor (calibration procedure is complete))
the calibration of the sensor (Par. (0041) “The temperature sensor may be calibrated e.g. by an authorised technician to ensure that the operational data is accurate.”; calibrated sensor)), (Par. (0044) “The entry sensor may be calibrated to ensure that the entry sensor will operate as expected e.g. lock/unlock the door in accordance with authentication information presented thereto.”; calibrated sensor))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Pottier within the teachings of Saroiu and Niederfield to include certifying an embedded software component executable by the sensor and generating a digital certificate after successful calibration of the sensor and certifying because of the analogous concept of certifying sensors on IOT devices to display the correct and trusted readings in a system.  Pottier includes a process in which 
	However Saroiu, Niederfield and Pottier do not explicitly teach and suppressing sending of the generated digital certificate for a predefined number of times that the signed measurement value is sent.
Wherein Roskind teaches and suppressing sending of the generated digital certificate for a predefined number of times that the signed measurement value is sent. (Col. 4 lines 13-30 “a more compressed certificate chain may facilitate receiving the data sooner, even when the compressed certificate is sent in addition to the actual certificate, and thus beginning the process sooner. That is, because the compressed certificate is sent in a reduced number of packets (e.g., single packet), the packet(s) may suppressing sending of generated digital certificate (certificate is sent in a reduced number of packets)), (Col. 4 lines 1-13 “In one example, the data (e.g., certificate chains) is compressed such that the entire communication can be sent in a specific number of packets (e.g. a single packet). The compressed message may reduce the number of roundtrips before the certificate chain is provided to establish the communication session”; predefined number of times (sent in a specific number of packets (e.g. single packet) corresponding to suppressing sending (reduce number of roundtrips certificate chain is provided), (Col. 5 lines1-5 “to reduce the round trip time and reduce the risk of sending large information to the wrong return address, one or more certificates that need to be transmitted”; suppress sending of the generated digital certificates (reduce the roundtrip corresponding to certificates that are transmitted)), (Col. 3 lines 48-65 and Col. 4 lines 1-5 “Because certificate chains typically include multiple certificates, the process of setting up a connection between two entities is often cumbersome and may require transmittal of large amounts of data. For example, a certificate may be between 1000-1500 bites in size. A sender (e.g., server) may send multiple certificate chains [..] b e sent in a specific number of packets (e.g. a single packet). The compressed message may reduce the number of roundtrips”; suppressing sending (multiple certificate chains reduced from many being sent out to fewer (reduced) at a predefined number of times (single packet/reduced number of packets)) (Examiner notes: Specification on instant application 16/572,863 states Par. (0036) ”According to some embodiments, the method can also include suppressing the sending of the related or associated digital certificate for a predefined number of times signed measurement values are sent. Thus, not every measured environmental data can need to be transmitted together with the digital certificate. This can be sent periodically, e.g., every 10th time (any other regular or irregular sequence can be possible), when sending a measurement value. This can also be applied to a sending of a collection of measurement values. This can reduce the network traffic volume and can guarantee almost the same trust and the related sensor.”; stating suppressing the sending of signed sensor is so not every sensor measurement is sent together but in a “regular sequence” individually).
(Examiner Notes: As stated above in claim 1, Examiner for compact prosecution purposes and to further advance prosecutions suggest amending the claims to clarify where the signed measurement values and generated digital certificates are being sent such as the blockchain system used as a backend system. Examiner also suggest to clarify how the blockchain system is used in the verification process and how the verification results are used. The instant application in the specification on Par. (0035) “According to some embodiments, the method can also include sending, by the sensor, the related digital certificate alongside the measurement value. This can allow a receiving unit - e.g., a backend system”. This clarifies that the signed measurement values and generated certificate are being sent to a backend system. As well as in Par. (0038-41) and Par. (0053) that details the verification process of the blockchain used as a backend system. If this process where to be defined in the independent claims and to further elaborate how the backend system includes a blockchain system with various nodes along with the verification process it would further advance prosecution in a positive way.)

The motivation to combine these reference is by suppressing the sending of measurement values coupled with the digital certificate it will all the system to securely transport correct sensor readings periodically or through a sequence to reduce network traffic, volume and guarantee to the users the accurate and correct sensor readings corresponds to the physical condition in a cold or supply chain transit. This in return leads to a more reliable and trustworthy system for IOT devices.
However Saroiu, Niederfield, Pottier and Roskind do not explicitly teach  wherein an expiration time value of ……. is identical to an expiration time value of the generated digital certificate;
Wherein Kimura teaches the method according to claim 1, wherein an expiration time value of … … is identical to an expiration time value of the generated digital certificate. (Par. (0104) “the remaining period from the current date to the date of the certificate expiration deadline v4 is calculated, and highlight is not when the length of the remaining period exceeds a first threshold value (e.g., 30 days), the display of gentle highlight (e.g., display in yellow) is executed when the length of the remaining period is equal to or less than the first threshold value”; an expiration time value (threshold value 30 days) is identical (equal to) an expiration time value of the generated digital certificate (certificate expiration)), (Par. (0106) “calculates a period from the current date to the date of the certificate expiration deadline v4 and determines whether or not the length of the period is equal to or less than a threshold value [..] when it is equal to or less than the threshold value”; certificate expiration is determined to be equal to threshold value 30 day)) (Par. (0071) “For each device, the contents of the physical shield indicate the surrounding environment of the device. Examples of the contents of the physical shield include "off limits", "lock", "monitoring camera", "access via fingerprint authentication", "security guard", and the like. A factor indicative of the importance in calculating the security level (the safety integrity)”; calibration of the sensor (calculation of a security level of a device based on monitoring camera of device indicating the surrounding environment)), (Par. (0101) “the display of the safety integrity v3 and the certificate expiration deadline v4 differ. [..] is equal to or less than a threshold value (e.g., the value of 25) and, when it is equal to or less than the threshold value, the column of the safety integrity v3 is highlighted. Moreover, it calculates a remaining period from the current date to the date of the certificate expiration deadline v4 and determines whether or not the length of the remaining period is equal to or less than a threshold value (e.g., 30 days) to highlight the column of the certificate expiration deadline v4 when it is equal to or less than the threshold value.”; security level of device with camera monitoring surround area to calculate safety based on equal certificate expiration time))

The motivation to combine these references is because by implementing an expiration time value to both the certificate and calibrated sensors, correct readings can be ensured to the users of IOT devices in a system as well as by the chance measurement data of sensors is compromised in transit of supply or cold chain deliveries, precautions can be made and the untrusted entity can be identified in return leading to another insurance towards the user, promoting confidence and safe and secure flow of information. 



Regarding Dependent Claim 16 (Original), the combination of Saroiu, Niederfield, Pottier, Roskind and Kimura teach the sensor of claim 12, Saroiu further teaches generating the digital certificate is performed by a certified authority system. (Page 24 Col 4 lines 8-20 "One version of TPM can provide anonymous attestations by using a separate Attestation Identity Key (AIK) for each verifier and relying on a privacy certification authority (privacy CA). A TPM generates an AIK key, signs it, and sends it to the privacy CA. The privacy CA checks the signature and returns a certificate"; TPM associated with sensor reading with certificate authority that generates (returns) a certificate), (Page 10 Col 1 lines 34-45"A trusted sensor is a sensor that is enhanced with a trustworthy computing technology such as TPM (Trusted Platform Module) to secure sensor readings. In the context of TPM, for example, solutions for making sensors trustworthy include the presence of a TPM chip in the mobile device, and the capability of the sensor to sign associated sensor readings."; TPM with generated certificate in correlation with sensor).
However Saroiu, Niederfield, and Roskind do not explicitly teach the sensor according to claim 12, wherein the calibration.
Wherein Pottier teaches the sensor according to claim 12, wherein the calibration (Par. (0041) “The temperature sensor may be calibrated e.g. by an authorised technician to ensure that the operational data is accurate.”; calibrated sensor)), (Par. (0044) “The entry sensor may be calibrated to ensure that the entry sensor will operate as expected e.g. lock/unlock the door in accordance with authentication information presented thereto.”; calibrated sensor))

The motivation to combine these reference is by calibrating the sensor the sensor readings or measurements can be ensured to users that they relate to the same physical conditions as the products in the cold chain transit process. This coupled with a certified authority promotes dependable and trustworthy identities of sensor readings and securely protects the network and system of IOT devices as a whole.

Claims 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saroiu et al. (U.S No. 8832461, hereinafter referred to as "Saroiu"), Niederfield et al. (U.S Pub. No. 20200119969, hereinafter referred to as "Niederfield"), Pottier et al. (U.S Pub. No. 20180026799, hereinafter referred to as “Pottier”), Roskind et al. (U.S hereinafter referred to as “Roskind") and Kimura et al. (U.S Pub. No. 20140337632, hereinafter referred to as “Kimura ") in further view of Won et al. (U.S Pub. No. 20180183587, hereinafter referred to as "Won")

Regarding Dependent Claim 17 (Original), the combination of Saroiu, Niederfield, Pottier, Roskind and Kimura teach the sensor of claim 12, Saroiu further teaches the sensor according to claim 16, wherein the instructions, when executed by the computer processing circuit, are configured to cause the computer processing circuit to verify, by a backend system, (Figure 5 label 504; signed measurement value sent to backend system (consuming application). (Page 15 Col. 12 lines 47-52 "At 400, sensor readings are received from sensors of a device. At 402, the sensor readings are signed with the trust information. At 404, the signed sensor readings are sent to a consuming application."; received by backend system), (Page 15 Col 12 lines 18-22 "The sensor readings of the device are each tagged with time information, the sensor readings and corresponding time information are signed by the trust information and sent as a combined multiple sensor readings to the application."; the sent sensor readings that are signed are sent from sensors of a device (the object being sent (signed measurement value (sensor readings))
However Saroiu, Niederfield, Pottier, Roskind and Kimura do not explicitly teach an identity of the sensor via a signature of the sent, signed measurement value and the certified authority system.
Wherein Won teach an identity of the sensor via a signature of the sent, signed measurement value and the certified authority system. (Par. (0018) "loT OT device (sensor)). (Par. (0029) "In turn, loT device 100 verifies the digital signature"; sensor (IOT) device verifies signature), (Par. (0065) "mutual authentication between an loT device using a blockchain-assisted PKI and a server relying on a traditional certificate authority"; sensor (IOT device) using certificate authority), (Par. (0003) "In addition, data centers (e.g., that collect information from loT devices) or loT gateways need to be able to verify the identity of loT devices."; verify an identity. measurements (collected information))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Won within the teachings of Saroiu, Niederfield, Pottier, Roskind and Kimura to include an identity of the sensor via a signature of the sent, signed measurement value and the certified authority system because of the analogous concept of certifying sensors on IOT devices to display the correct and trusted readings in a system. Won includes a process of verifying an identity of the sensor with a signature of the signed measurement value that was sent along with the certified authority system. This allows communication between the receiver and the sender of the signed measurement values double check the identity of the sensors before the measured values is accepted. This provides clarity within the system that the trusted certified system is accurately displacing not only the correct readings of the measurement values but a means to detect the identity as well. This ensures to IOT devices that sensor readings are not altered before it is stored.


Regarding Dependent Claim 19 (Original), the combination of Saroiu, Niederfield, Pottier, Roskind and Kimura do not explicitly teach the sensor according to claim 17, wherein the backend system is a node of a blockchain system
Wherein Won teaches the sensor according to claim 17, wherein the backend system is a node of a blockchain system. (Par. (0016)" an loT device is registered in a blockchain name/value storage (NVS) by an installation device working in conjunction with  the  loT  device";  sensor  (IOT) received  in (registered  in) backend  system (blockchain), (Par. (0018) "loT device 100 may be any type of electronic device or object with processing capability and network connectivity, such as a sensor,"; sensor (IOT device))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Won within the teachings of Saroiu, Niederfield, Pottier, Roskind and Kimura to include the backend system is a node of a blockchain system because of the analogous concept of certifying sensors on IOT devices to display the correct and trusted readings in a system. Won includes the implementation of a backend system in a node of a blockchain receiving the signed measurement values that is sent. This allows communication between the receivers, in 
The  motivation  to  combine  these  references  is because  by using  a  backend system to receive signed measurement values coupled with a blockchain system sensor reading for vital drug, medicine food, and organs in transit with supply chain or cold chain can eliminate the possibility of risk or vulnerability from attackers attempting to gain access. This is done by the blockchain system of the backend being able to protect sensor readings by recognizing the correct identity of the sensor in correlation to the measurement values before it is stored. In return creating an end-to-end trusted environment free of manipulation and protecting integrity of the measured transferred data values.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saroiu et al. (U.S No. 8832461, hereinafter referred to as "Saroiu"), Niederfield et al. (U.S Pub. hereinafter referred to as "Niederfield"), Pottier et al. (U.S Pub. No. 20180026799, hereinafter referred to as “Pottier”), Roskind et al. (U.S No. 9544153, hereinafter referred to as “Roskind ") and Kimura et al. (U.S Pub. No. 20140337632, hereinafter referred to as “Kimura ") in further view of Enke et al. (U.S Pub. No. 20190349204, hereinafter referred to as "Enke")

Regarding Dependent Claim 18 (Currently Amended), the combination of Saroiu, Niederfield, Pottier, Roskind and Kimura do not explicitly teach the sensor according to claim 16, wherein the instructions, when executed by the computer processing circuit, are configured to cause the computer processing circuit to certify, by a trusted authority, the authority system, and wherein a trustworthiness of the certified authority system is guaranteed by the certified authority system.
Wherein Enke teaches the sensor according to claim 16, wherein the instructions, when executed by the computer processing circuit, are configured to cause the computer processing circuit to certify, by a trusted authority, the authority system, and wherein a trustworthiness of the certified authority system is guaranteed by the certified authority system. (Par. (0080) "The TCCD drone 910 has sensors which capture data, including an image sensor 912 and one or more additional sensors 914. Examples of sensors could include ultrasonic transducers, radio receivers, photodiodes, photodiode arrays, micro bolometers, image sensors, crystals, time sensors, thermistors [..] generates a device certificate 944 which is derived from the manufacturer's intermediate certificate which has a chain of trust that can be followed back to a trusted certificate authority or community of trusted authenticators, certificate authority with trusted authority of sensor (thermistors etc.) guaranteed by whitelisting (community of register trusted authenticated devices)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Enke within the teachings of Saroiu, Niederfield, Pottier, Roskind and Kimura to include to certify, by a trusted authority, the authority system, and wherein a trustworthiness of the certified authority system is guaranteed by the certified authority system because of the analogous concept of certifying sensors on IOT devices to display the correct and trusted readings in a system. Enke includes a process of equating the certificate authority system to a trusted authority and guaranteeing the trusted authority is trustworthy due to a whitelisting of certified authority systems. This protects the trusted authority from increased overload or susceptibility to malware or cyber-attacks. By determining trustworthiness based on whitelisting it creates a specified index or group of approved trusted identities permitted to interact with sensor readings. This ensures IOT devices in a system that the identity corresponds to the rightful sensor and it correct measurement values.
The motivation to combine is because by equating a certificate authority system with a trusted authority based on trust from whitelisting is because it protects the system from harmful or malicious entities attempting to gain access or modify data, whitelisting provides the IOT devices and system as a whole clarity and structure by identifying early on that only the approved trusted and certified devices can be permitted to the sensor readings. This in return strengthen the integrity of the system and assures users 



Relevant Prior Art



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Castillo Castillo; Pedro (U.S Pub. No. 20190332101 "Computer System And Method For Automated Batch Data Alignment In Batch Process Modeling, Monitoring And Control". Considered this reference because it addressed the transport, sensing and detecting of pharmaceutical, biochemical and/or food in the same principle as the present invention through a supply chain / cold chain transit.


BOSE; Bhaskar (U.S Pub. No. 20160217325) "MULTl-SENSOR EVENT ANALYSIS AND TAGGING SYSTEM". Considered this application because it relates to multiple sensors for generating measurement values or as they call it metric values based on tagging.


POTTIER; Remy (U.S Pub. No. 20180026799 "A METHOD OF ESTABLISHING TRUST BETWEEN A DEVICE AND AN APPARATUS". Considered this application because it addressed certifying or establishing trust using a digital certificate with multiple sensors

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN A HUSSEIN whose telephone number is (571)272-3554. The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.A.H./Examiner, Art Unit 2497  
                                                                                                                                                                                                       /Jeremy S Duffield/ Primary Examiner, Art Unit 2498